A verdict was taken. The jury gave twenty dollars damages and a case made out of the evidence as follows to be argued at next term-

Annanias Hudson v. William Townsend.

Court of Common Pleas.
Trespass vi and armis.
Trial and verdict for the plaintiff, subject to the following case stated for the opinion of the Court:
The plaintiff in this cause declared against the defendant that he, the defendant, on the 31st April, 1793, with force etc. the close of him, the said plaintiff, did break and enter and 300 white oak trees and 200 red oak trees of him the said plaintiff, then there standing and growing, did cut down etc. prout the declaration.
The plaintiff in this cause proved that he had lived on the land called Powel’s lot, which is the close mentioned in the declaration, some years ago; that at the time of the supposed trespass, one Tingle tended the said land in the declaration mentioned and was tenant thereof for years under the plaintiff. That there was no evidence of any reservation of the woodland belonging to the said premises. The cleared land belonging to the said premises is in Worcester county in Maryland, but the cleared land does not quite reach to the state line. Part of the woodland lies in Maryland and part thereof in Sussex. The trespass proved was by cutting and clearing a road between ten and twelve feet wide, not less than sixty nor more than one hundred yards from the head line of the said tract, within this county, parallel to the said line across the woodland.
And if the Court should be of opinion etc. then etc. and if etc. then etc.